DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 13, 2018 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-8 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, the recitation of “an intelligent control module, configured for selecting whether to turn on a light guide line from the fourth position to a position of the touch switch based on an analysis result of the total time and the target time” in line 13-15 renders claim indefinite since it is not clear whether “a position” in line 14 being the same or different with the 
Claims 2-8 are also rejected under 112 second paragraph as being dependent upon rejected claim 1.
Allowable Subject Matter
Claims 1-8 would be allowable if corrected to overcome the rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Taneko et al. – US 2021/0124481
Prior art Sasaki et al. – US 2019/0310755
Prior art Makiuchi – US 2017/0068358
Prior art Nie – US 2010/0060611
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 22, 2021